Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.     Claims 1, 3, 5, 7, 8, 10 are objected to because of the following informalities: 
	Claim 1, line 2, “ in the direction of” should be – in a direction of—
	Claim 1, line 2, “ by means of “ should be – by—
	Claim 1, line 8, “a coil driven by means of” should be – a coil driven by—
	Claim 1, line 8-9, “by means of which coil an alternating magnetic field is generatable for the purpose of transferring the energy” should be – an alternating magnetic field is generated by the coil to transfer the energy—
	Claim 1, line 12-13, “ a predefinable electrical target power “ should be – a target power that is predefined--
	Claim 1, line 9-10, “manipulated variables of the control” should be—manipulated control variables—
	Claim 1, line 15, “ are carried out for the purpose of adjustment” should be --- are carried out  to adjust—
	Claim 1, line 25-26, “ in the case of frequency set and the duty cycle set” should be –at the start frequency and the calculated duty cycle—
	Claim 1, line 31, “ the actual power” should be – the electrical actual power--
	Claim 3, line 1, “ the actual power” should be – the electric actual power—
	Claim 3, line 3, “ an operation point formed from frequency and duty cycle” should be – an operation pointed formed from an optimal frequency and duty cycle combination—
	Claim 5, line 2-3, “ in the case of a half-bridge inverter” should be – a half-bridge inverter—

	Claim 7, line 3, “ the actual power” should be – the electrical actual power--
Claim 7, line  4-5, “ exceeds a , in particular, capacitive, limit value” should be – exceeds a capacitive limit value—
	8 ( proposed Amendment) [[An]] The apparatus (100) for wirelessly transferring the energy in the direction of [[an]] the electrical consumer (200) by the apparatus is configured for carrying out the method as  of claim 1, comprising:
[[a]] the rectifier (101) for generating [[a]] the DC voltage (UG) from [[a]] the power supply system voltage (UN),
[[an]] the inverter (102) fed from the DC voltage (UG),
[[a]]the coil (103) driven by the alternating magnetic field is generated to transfer the energy, and
a control unit (105) configured to drive the inverter (102) in such a way that [[a]] the method as claimed in claim [[8]] 1 is carried out. ( Note that claim 8 cannot depend on itself, therefore the Examiner changes it to depend on claim 1)

10 ( Proposed Amendment). A system, comprising:
[[an]] the apparatus (100) for wirelessly transferring the energy in the direction of [[an]] the electrical consumer (200) by 
[[an]] the electrical consumer (200).

Claim Rejections - 35 USC § 112	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



3.Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “e) the duty cycle (DC_3) which computationally corresponds to the adjustment target power is calculated on the basis of the duty cycle (DC_2) calculated in the preceding step f), the actual power measured in the preceding step g) and the adjustment target power.” and the limitation ‘”e) calculating a duty cycle (DC_2) which computationally corresponds to the adjustment target power,” which renders the claim vague and indefinite. First, claim 1, line 30-31 recites “ the duty cycle (DC_2) calculated in the preceding step f)” , but based on claim 1, line **, the duty cycle (DC_2) calculated in step (e ) , not (f).
Second, claim 1 line  29-30 recites “ the duty cycle (DC_3) which computationally corresponds to the adjustment target power, is calculated on the basis of the duty cycle (DC_2) calculated in the preceding step f),’ claim 1 line 22-23 recites “calculating a duty cycle (DC_2) which computationally corresponds to the adjustment target power.”  It is unclear about the difference between the duty cycle (DC_3) and the duty cycle ( DC_2) since they both computationally corresponds to the adjustment target power, but somewhat DC_3 is calculated based on D_2, actual power measured in g) and the adjustment target power. For Examination purpose, the limitation has been interpreted as “ a new duty cycle (DC_3) which computationally corresponds to a new adjustment target power  is calculated on the basis of the duty cycle (DC_2) calculated in the preceding step f), the actual power measured in the preceding step g) and the new adjustment target power” based on para [0027] of applicant’s specification.
Claims 2-10 are rejected for the same reason above because they depend on claim 1.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “the adjustment target power for the repetition of steps (d) to g) is limited to 2.5 times,” and the claim also recites “ in particular 2 times” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For Examination purpose, the limitation has been interpreted as “the adjustment target power for the repetition of steps (d) to g) is limited to 2 times.”
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “a duty cycle of greater than 40%,” and the claim also recites “ in particular has a duty cycle of close to 50%” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For Examination purpose, the limitation has been interpreted as “a duty cycle of close to 50%.”
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4. Claims 1-2, 3, 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US 20080035633) in view of Baarman (US20090174263A1)
With regard to claim 1, Weiss teaches about a method for operating an apparatus (30, 34, 10, Lcoil, Fig. 2) for wirelessly transferring energy in the direction of an electrical consumer (14, Fig. 2) by means of inductive coupling, wherein the apparatus comprises:
a rectifier (30, Fig. 2) for generating a DC voltage (output of 30, Fig. 2) from a power supply system voltage (A,B,C, Fig. 2),
an inverter (10, Fig. 2) fed from the DC voltage (output of 30, Fig. 2) and configured to generate a pulse-width-modulated drive signal ( Vout, Fig. 2 [0047] in the present invention, pulse width modulation control is used to change the inverter's output power at any operating frequency), and
a coil (Lcoil, Fig. 2) driven by means of the pulse-width-modulated drive signal (output of 10, Fig. 2), by means of which coil an alternating magnetic field ( output of Lcoil, Fig. 2, [0033] magnetic field generated by inductor) is generatable for the purpose of transferring the energy ( L coil transfer energy to 14, Fig. 2),
wherein the method comprises the following steps:
controlling an electrical actual power output by the inverter (e.g., 10, Fig. 2) to a predefinable electrical target power ([0010] use pwm to control(  inverter to generate a increase or decrease the output power, or set power Py, 108, Fig. 7 ), wherein a frequency and a duty cycle of the pulse-width-modulated drive signal (AS) serve as manipulated variables of the control ( vary the frequency and the duty cycle, abstract),
wherein the following steps are carried out for the purpose of adjustment to the target power:
a) setting a start frequency (f_0) ( set the f0, [0035] or fy, Fig. 7),
b) setting a start duty cycle (DC_1) in such a way that the target power is undershot ([0046] n the present invention pulse width modulation control of the inverter's output can be used with a lower duty cycle than that used at 3,000 Hertz to keep the power output of the inverter at or below rated value),
c) measuring an electrical actual power output by the inverter (102) in the case of the start frequency (f_0) set and the start duty cycle (DC_1) set ( Fig. 7, S 108, measured the actual output power after set the duty cycle 104 and frequency 106),
d) choosing an adjustment target power which is less than or equal to the target power ( PY, Fig. 7, see 110, 108, adjust duty cycle to make sure the adjusted power at the PY),
e) calculating a duty cycle (DC_2) which computationally corresponds to the adjustment target power (see equation (8) duty cycle is computes according to PY, [0052], 104, Fig. 7),
f) setting the calculated duty cycle (DC_2) ( 104, Fig. 7),
g) measuring an electrical actual power output by the inverter (102) in the case of the frequency (f_0) set and the duty cycle (DC_2) set ( the measured actual output power in 108, Fig. 7), and
h) repeating steps d) to g) with adjusting the duty cycle until a deviation between the target power and the electrical actual power falls below a predefined threshold (repeated adjust the duty cycle until the actual measured output power is equal to the target power PY in 108, 110, and  predefined threshold is 0, Fig. 7, [0047] also discloses In general duty cycle is decreased as frequency decreases to reduce the inverter's output power, and duty cycle is increased as frequency increases to increase the inverter's output power )
wherein in step e) the duty cycle (DC_3) which computationally corresponds to the adjustment target power( a duty cycle related to the required set power, [0054] and duty cycle can be calculated based on equation (8)) is calculated on the basis of the duty cycle (DC_2) calculated ( [0052] Fig. 7 is implemented in the computer software, and execute through computing, in addition, the route 108, 110 involves compare the actual output power with the set power, and the compare is a kind of calculation) addition, the in the preceding step f) ( duty cycle at actual measured power, [0054]), the actual power measured in the preceding step g)( [0054] actual measured power) and the adjustment target power ( required set power, [0054]) ([0054] if actual measured power is not equal to the required set power, then the duty cycle (duty cycle at actual measured power) is appropriately adjusted in routine 110 ( to reach the duty cycle) for the required set power), and routine 108 repeats, Fig. 7)
Weiss does not explicitly teach h) repeating steps d) to g) with increasing adjustment target power until a deviation between the target power and the electrical actual power falls below a predefined threshold.
However, Baarman teaches h) repeating steps d) to g) with increasing adjustment target power  ( 512, Fig. 5, [0020]  If too little power is being provided then the duty cycle is increased 512 duty cycle.,  and [0047] the duty cycle may be stepped up or down proportional to the amount of power demanded by the secondary. The amount of power demanded by the secondary can be determined by reading the current and/or voltage sensor. Where there is a small change in the readings, a small change in duty cycle may be implemented and where there is a large change in the readings,). until a deviation between the target power and the electrical actual power falls below a predefined threshold ( Claim 18 of Baarman teaches increasing said duty cycle of said signal in response to a determination that said power transferred ( map to actual power) to said remote device is below a threshold( map to the target power)and the predefined threshold can be 0. Claim 18 of Baarman teaches increase duty cycle until the deviation of actual power and target power reaches the threshold 0, and [0047] teaches the duty cycle changes is based the power demanded by the secondary ( map to the adjustment of the target power) the combination of [0047] and claim 18 of Baarman teaches repeating steps d) to g) with increasing adjustment target power until a deviation between the target power and the electrical actual power falls below a predefined threshold)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Weiss, to h) repeating steps d) to g) with increasing adjustment target power until a deviation between the target power and the electrical actual power falls below a predefined threshold, as taught by Baarman, in order to Using feedback from the secondary, to adjust the duty cycle and other parameter   to ensure optimum power transfer efficiency by ensuring operation and provide additional or less power to meet the desired goal [0050])
With regard to claim 2, the combination of Weiss and Baarman teaches all the limitations of claim 1, Baarman further teaches the adjustment target power for the repetition of steps d) to g) is limited to 2.5 times in particular 2 times ( see Fig. 8, the duty cycle can be increase in steps and less than 2 times of the previous one, and [0047] teaches the duty cycle may be stepped up or down proportional to the amount of power demanded by the secondary), the adjustment target power chosen in the preceding step d).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the adjustment target power for the repetition of steps to limit in 2 times of the adjustment target power in step d), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this case, the smaller the adjustment target power for repetition of step (d) to (g), the more accurate of the measurement to detect the more suitable adjustment target power, but the functionality of the system does not change.
With regard to claim 3, the combination of Weiss and Baarman teaches all the limitations of claim 1, Baarman further teaches once the deviation between the target power and the actual power falls below the predefined threshold ( e.g., 510, Fig. 5), the frequency and the duty cycle are altered ( e.g., 508, 514, 512 Fig. 5), with the target power remaining the same ( target power as the pre-set threshold not change [0020]), until an operating point formed from frequency (f_op1) and duty cycle is established which satisfies an optimization criterion ( the power is neither two high or too low, 510, Fig. 5).
With regard to claim 8, the combination of Weiss and Baarman teaches all the limitations of claim 1, Weiss further teaches apparatus (30, 34, 10, Fig. 2)) for wirelessly transferring energy in the direction of an electrical consumer (14, Fig. 2) by means of inductive coupling (see claim 10 of Weiss, inductive coupling), which apparatus is configured for carrying out the method as claimed in any of the preceding claims, comprising:
a rectifier (30, Fig. 2) for generating a DC voltage (UG) from a power supply system voltage (power from A, B, C, Fig. 2),
an inverter (10, Fig. 2) fed from the DC voltage (e.g., output of 30, Fig. 2),
a coil ( Lcoil, Fig. 2) driven by means of the inverter (10, Fig. 2), by means of which coil an alternating magnetic field (output of Lcoil, Fig. 2, [0033] magnetic field generated by inductor) is generatable for the purpose of transferring the energy, and
a control unit (21, Fig. 1) configured to drive the inverter (10, Fig. 1) in such a way that a method as claimed in claim 8 is carried out. ( Note: the claim is examined as dependent on claim 1 based on the objection above)
With regard to claim 10, the combination of Weiss and Baarman teaches all the limitations of claim 8, Weiss further teaches an apparatus (e.g., 30, 34, 10, Fig. 2)) for wirelessly transferring energy in the direction of an electrical consumer (14, Fig. 2)) by means of inductive coupling (see claim 10 of Weiss, inductive coupling) as claimed in claim 8, and an electrical consumer (14, Fig. 2).

5. Claims 4, 5 rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US 20080035633) and Baarman (US20090174263A1) in view of Yu (US 20080136343 A1)
With regard to claim 4, the combination of Weiss and Baarman teaches all the limitations of claim 3, but not the optimization criterion is a minimum electrical power loss of the inverter (102).
However,  Yu teaches the optimization criterion is to reduce electrical power loss of the inverter (102) ( see abstract, inverter varies the operating frequency and duty cycle to improve the efficiency of the inverter, based on the efficiency definition in Merriam Webster attached in the office action,  the ratio of the useful energy delivered by a dynamic system to the energy supplied to it, the loss = the energy supplied – the useful energy delivered, if the efficiency increase, the useful energy delivered would be increase when the supplied energy remain same, and loss would be reduced ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 3, to configure optimization criterion is to reduce electrical power loss of the inverter, as taught by Yu , in order to improve the efficiency of the inverter [0014] and reduce the cost of the operation.
It would have been obvious to one having ordinary skill in the art at the time of the invention was filed to configure the optimization criterion to be a minimum electrical power loss of the inverter .In order to improve the efficiency of the inverter, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In this case, the smaller the loss, the more efficiency of the inverter’s operation, while the functionality of the system is not changed.
With regard to claim 5, the combination of Weiss, Baarman and Yu teaches all the limitations of claim 4. 
Weiss does not explicitly teach the operating point which satisfies the optimization criterion, in the case of a half-bridge inverter has a duty cycle of greater than 40%, in particular has a duty cycle of close to 50%
 Baarman teaches the operating point which satisfies the optimization criterion, in the case of a half-bridge inverter ( see Yu Fig.1, 110 is a half-bridge inverter), has a duty cycle of greater than 40%, in particular has a duty cycle of close to 50% ([0046] the duty cycle should not exceed approximately 49% in order to reduce the risk of causing a short circuit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 4, to configure the operating point to satisfy the optimization criterion, in the case of a half-bridge inverter has a duty cycle of greater than 40%, in particular has a duty cycle of close to 50%, as taught by Baarman , in order to in order to reduce the risk of causing a short circuit ([0046])

6. Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US 20080035633) and Baarman (US20090174263A1) in further view of Elshaer (US 20180194236 A1)
With regard to claim 6, the combination of Weiss and Baarman teaches all the limitations of claim 1, but not the start frequency (f_0) is based on data which are communicated to the apparatus (100) by the electrical consumer (200).
However, Elshaer teaches the start frequency (fsw[0049]) is based on data which are communicated to the apparatus (evse, [0049]) by the electrical consumer ( vehicle, [0049]) ([0049] The control logic circuit of the EVSE 16 is in communication with the charger 40 of the vehicle 12 and may be configured to receive one or more signals indicative of a reference signal defining the switching frequency fsw.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1, to configure the start frequency (f_0) to be based on data which are communicated to the apparatus (100) by the electrical consumer (200), as taught by Elshaer, in order to use a feedback control to control the switching frequency of the inverter[0049] to improve the operating efficiency.

7. Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US 20080035633) and Baarman (US20090174263A1) in further view of ALIROL ( EP-2445306-A2)
With regard to claim 9, the combination of Weiss and Baarman teaches all the limitation 8, but not the appliance is part of induction hob.
ALIROL teaches the appliance is part of induction hob ( see [0005] induction hob).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 8, to configure the appliance to be part of induction hob., as taught by ALIROL, in order to controlling the operation of an induction cooking hob ([0001])

Allowable Subject Matter
8. Claim 7 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the 112(b) rejection and objections above. The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 7, the prior art of record fails to teach in step g) at least one switching current when switching off a semiconductor switch (106, 107) of the inverter (102) is determined in addition to the actual power, wherein the frequency for a subsequent repetition of steps d) to g) is increased if the switching current exceeds a, in particular, capacitive, limit value.


Conclusion
9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Misawa (US20160365752A1) teaches When the recovery current flows through the recirculation diode, the recirculation diode generates heat and causes an increase in loss. Thus, the loss resulting from the recovery current can be kept small by controlling the drive frequency of the inverter to control the turn-on current to or below 0.
Tzeng (US 20140133193 A1) teaches n the feedback voltage exceeds the first threshold voltage, increasing the current limit and the switching frequency of the primary current with the feedback voltage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836